NUMBER 13-11-00481-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ALFRED KELLY GOFORTH,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 156th District Court
                        of Live Oak County, Texas.


                        MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Perkes
                    Memorandum Opinion Per Curiam
      Appellant, Alfred Kelly Goforth, attempts to appeal his conviction for bail-jumping,

a third degree felony offense, see TEX. PENAL CODE ANN. § 38.10(f) (West 2011), in trial

court cause number L-10-0017-CR-B. The trial court has certified that this is a plea-

bargain case, and the Defendant has NO right of appeal. See TEX. R. APP. P. 25.2(a)(2).

      On September 1, 2011, this Court notified appellant’s counsel of the trial court’s
certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to

the existence of any amended certification. On November 2, 2011, this Court abated

this appeal to permit appellant’s counsel to review the record. The trial court filed

findings of fact of January 25, 2012, which confirm that appellant entered into a plea

bargain agreement in this case.

       On April 20, 2012, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal. Moreover, we have reviewed the record of

the May 24, 2011, punishment hearing, in which appellant confirmed his acceptance of

the plea bargain agreement and understanding of the limitation on his right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right

of appeal.   TEX. R. APP. P.   25.2 (d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                              Per Curiam
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of March, 2013.




                                                 2